Citation Nr: 0014845	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for colon cancer, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).


FINDING OF FACT

The veteran has submitted competent evidence showing that he 
suffers from colon cancer, which is one of the diseases 
recognized by VA as radiogenic diseases, as well as medical 
statements indicating the likelihood of a nexus, or causal 
relationship, between his diagnosed radiogenic disease and 
the claimed exposure to ionizing radiation during service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for colon 
cancer, to include as due to exposure to ionizing radiation, 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

Initially, it is noted that, in Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Additionally, VA regulation provides a legal presumption of 
service connection for certain diseases "if they become 
manifest in a radiation-exposed veteran," as that term is 
defined by regulation, although the Board notes that colon 
cancer is not one of these diseases.  See, 38 C.F.R. 
§ 3.309(d)(2) (1999).  If presumptive service connection 
cannot be granted under § 3.309, however, there still remains 
the possibility of a grant under 38 C.F.R. § 3.311 (1999), 
which addresses claims based on exposure to ionizing 
radiation, and includes colon cancer as one of the diseases 
considered by VA as a radiogenic disease.  See, 38 C.F.R. 
§ 3.311(b)(2)(x) (1999).  This particular regulation also 
provides for the initial review of a claim based on exposure 
to ionizing radiation when it is determined that (1) the 
veteran was exposed to ionizing radiation as a result of 
activities such as his or her participation in the 
atmospheric testing of nuclear weapons; (2) the veteran 
subsequently developed a radiogenic disease; and (3) such 
disease became manifested, in the case of most diseases, 
including colon cancer, five years or more after the 
exposure.  See 38 C.F.R. § 3.311(b)(1) and (b)(5) (1999).

Regarding the requirement of actual exposure, the above 
regulation mandates that if military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the veteran's presence 
at the site will be conceded.  Also, neither the veteran nor 
the veteran's survivors may be required to produce evidence 
substantiating exposure if the information in the veteran's 
service medical records or other records maintained by the 
Department of Defense is consistent with the claim that the 
veteran was present where and when the claimed exposure 
occurred.  See 38 C.F.R. § 3.311(a)(4) (1999).

In claims based upon participation in atmospheric nuclear 
testing, dose data will in all cases be requested from the 
appropriate office of the Department of Defense.  See 
38 C.F.R. § 3.311(a)(2)(i) (1999).

In the present case, the veteran contends that he is entitled 
to be service-connected for the colon cancer that was 
diagnosed in 1997 because this disease is the result of his 
exposure to ionizing radiation while serving as a flight-line 
mechanic at the Nellis Air Force Base in Nevada between April 
1951 and June 1952, doing pre- and post-flight checkouts of 
planes that were assigned to fly through "ground zero" 
areas (i.e., the areas where atmospheric testing of nuclear 
weapons was actually conducted).  He also believes that he 
was exposed to the ionizing radiation waves coming from these 
tests when witnessing the tests in open air at a distance of 
only between 30 to 50 miles from "ground zero," and has 
indicated that he witnessed "all 15 tests" reportedly 
conducted as part of Operation Buster Jangle (conducted in 
1951), and Operation Tumble-Snapper (conducted in 1952). 

A review of the record shows that, based on the above 
contentions from the veteran, the RO requested from the 
Defense Special Weapons Agency ("DSWA") confirmation of the 
veteran's participation in atmospheric nuclear testing.  The 
DSWA responded, in March 1998, by confirming that the veteran 
was assigned to the 3596th Training Squadron, Nellis Air 
Force Base, Nevada, from April 23, 1951, though June 30, 
1952, and by indicating that the Air Force records showed 
that the veteran spent the "majority" of his time at the 
base as an apprentice administrative clerk, and that morning 
reports of his unit did not show any temporary duty at the 
NTS [Nevada Test Site].  It was also explained that the Air 
Force records did not document the veteran's participation in 
the above two operations, and that there was no record of 
radiation exposure for the veteran.  The RO was advised, 
however, that if the veteran were to provide "any documents 
(e.g., flight logs, orders, rosters, lists, etc.) that would 
place him at the NTS, we will be pleased to continue our 
research on his behalf."

Based on a review of the evidence in the file, to include the 
above response from the DSWA, the RO denied the veteran's 
claim in the March 1998 rating decision hereby on appeal.  It 
is noted, however, that the veteran thereafter submitted 
additional evidence of two undated Air Training Command 
Certificates, authorizing the veteran to start, warm-up, pre-
flight and taxi type F-86 aircraft; photocopies of service 
records showing that the veteran served as an aircraft and 
engineering maintenance helper (codified as a "43010" 
position) at least between May and September 1951; 
photocopies of pre-flight and post-flight inspection records, 
reportedly produced while the veteran was serving in Nevada, 
containing the veteran's initials; the photocopy of a 
picture, reportedly taken by the veteran, showing a cloud in 
the distance apparently the result of an atmospheric nuclear 
testing; the veteran's testimony at a December 1999 RO 
hearing, at which he essentially restated his contentions of 
record; and two statements from private physicians, both 
dated in May 2000, to the effect that, in their opinion, it 
is as likely as not that the claimed radiation exposure was 
the cause of the veteran's colon cancer.  

As discussed above, the veteran has submitted competent 
evidence showing that he suffers from colon cancer, which is 
one of the diseases recognized by VA as radiogenic diseases, 
as well as medical statements indicating a nexus, or causal 
relationship, between his diagnosed radiogenic disease and 
the claimed exposure to ionizing radiation during service.  
In view of this finding, the Board concludes that the claim 
of entitlement to service connection for colon cancer, to 
include as due to exposure to ionizing radiation, is well 
grounded.  


ORDER

The claim of entitlement to service connection for colon 
cancer, to include as due to exposure to ionizing radiation, 
is well grounded, and, to this extent only, the appeal is 
granted.

REMAND

Because the claim of entitlement to service connection for 
colon cancer, to include as due to exposure to ionizing 
radiation, is well grounded, VA has a duty to further assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); see also Hilkert 
v. West, 11 Vet. App. 284, 291 (1998) (holding that a claim 
for service connection under 38 C.F.R. § 3.311 was "unique 
sort of service connection claim," and therefore, the VA 
must furnish the special assistance to the appellant that is 
provided for in that regulation).  

In light of the above-referenced additional evidence that 
raises the possibility of exposure to ionizing radiation by 
contact with potentially contaminated aircraft, another 
request for verification of claimed exposure should be sent 
to the DSWA.  In the request letter, the RO should explain 
the history of the present case, and advise the DSWA of the 
additional pertinent evidence that has been associated with 
the file after their earlier response dated in March 1998.  
Prior to that action, however, the RO should attempt to 
verify, to the extent possible, the exact dates during which 
the veteran served in the capacity of aircraft and engineer 
maintenance helper at the Nellis Air Force Base.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should attempt to verify, to 
the extent possible, the exact dates 
during which the veteran served in the 
capacity of aircraft and engineer 
maintenance helper while on active duty 
at the Nellis Air Force Base in Nevada.  
This action, as well as any other action 
and development undertaken, should be 
fully documented in the record.

2.  After the above action has been 
completed, the RO should contact again the 
Defense Special Weapons Agency, explaining 
the history of the present case, and 
advising that agency of the additional 
pertinent evidence that has been 
associated with the file after their 
letter of March 1998, to include the RO's 
verification of the veteran's official 
duties as described in item one above.

3.  Thereafter, the RO should determine 
whether any of the additional development 
set forth in § 3.311 is warranted in this 
particular case.  The RO should then re-
adjudicate the claim on appeal and, if 
the benefit sought on appeal remains 
denied, the veteran should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.  Thereafter, this case should be 
returned to the Board, if in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 


